PROMISSORY NOTE

$2,500,000 Oklahoma City, Oklahoma

April 17, 2012

FOR VALUE RECEIVED, the undersigned, OSAGE EXPLORATION & DEVELOPMENT, INC., a
Delaware corporation, (the “Borrower”), promises to pay to the order of BOOTHBAY
ROYALTY CO., an Oklahoma corporation (the “Lender”), at 6608 North Western
Avenue, Oklahoma City, OK 73116, or at such other place as may be designated in
writing by Lender, the principal sum of TWO MILLION FIVE HUNDRED THOUSAND
DOLLARS ($2,500,000), or so much as may be disbursed hereunder together with
interest thereon at the rate of eighteen percent (18%) per annum.

This Note shall be payable interest only commencing on April 30, 2012, and
continuing on the last day of each month thereafter until April 17, 2014, when
this Note shall be fully due and payable together with all accrued interest .

Advances and payments hereunder may, at the option of the Lender, be recorded on
this Note and shall be prima facie evidence of such advances, payments and
unpaid balance of this Note.

Eighteen months after the date of this Note, Borrower may make prepayments of
the principal of this Note. Prepayments shall be in the minimum amount of
$250,000 of principal together with all accrued interest.

Any sum not paid on or before its due date will bear interest at the rate of
twenty-four percent (24%) per annum. During the existence of any such default,
the Lender may apply payments received on any amount due hereunder or under the
terms of any instrument now or hereafter evidencing or securing this Note as the
Lender may determine.

If a payment is more than ten (10) days late, Borrower will be charged five
percent (5%) of the unpaid portion of the payment or Twenty-five and 00/100
Dollars ($25.00), whichever is greater. This late charge shall be paid promptly
but only once for each late payment.

The Borrower agrees that if, and as often as, this Note is placed in the hands
of an attorney for collection or to defend or enforce any of the Lender’s rights
hereunder or under any instrument securing payment of this Note, the Borrower
will pay to the Lender its reasonable attorney’s fees and all court costs and
other expenses incurred in connection therewith, whether or not an action shall
be instituted to enforce this Note.

This Note is to be construed according to the laws of the State of Oklahoma.
This Note is given for an actual loan of money for business purposes and not for
personal, residential or agricultural purposes.

Payment of this Note is secured by a First Mortgage (with Power of Sale),
Security Agreement and Financing Statement (“Mortgage”), and other collateral
documents of even date covering real and personal property located in Logan
County, Oklahoma. The Borrower agrees that this Note may, at the Lender’s
option, be enforced without first resorting to or exhausting any collateral
securing payment hereof and without first having recourse against any of the
property covered by the Mortgage any other instrument securing payment hereof,
through foreclosure proceedings or otherwise. In the event the Lender elects to
enforce this Note without first resorting to or exhausting any such collateral
security, the Borrower waives any right to set off, statutory or otherwise, of
the value of any such collateral security.



Page1

 

 

The entire principal sum of this Note and the accrued interest hereon, shall
become and be immediately due and payable, at the option of Lender, without
notice:

1.                  In the event of default in the payment of any amount due
hereunder; or

2.                  On the failure of Borrower to comply with any of the
provisions, obligations or conditions of this Note, the Mortgage, or any
instrument securing the debt evidenced hereby; or

3.                  If, by an order of a court of competent jurisdiction, a
receiver, liquidator or trustee of the Maker, or of any property of the
Borrower, shall be appointed and shall not have been discharged in sixty (60)
days; or

4.                  If the Borrower shall file a petition in voluntary
bankruptcy under any provision of any bankruptcy law, or shall consent to the
filing of any bankruptcy petition against it under any such law.

The failure of the Lender to exercise any of the remedies or options set forth
in this Note, or in any instrument securing payment hereof, upon the occurrence
of one or more events of default shall not constitute a waiver of the right to
exercise the same or any other remedy at any subsequent time in respect to the
same or any other event of default. The acceptance by the Lender of any payment
which is less than the total of all amounts due and payable at the time of such
payment shall not constitute a waiver of the right to exercise any of the
foregoing remedies or options at that time or any subsequent time, or nullify
any prior exercise of such remedy or option, without the express written consent
of the Lender.

For purposes of computing interest under this Note, payments of all or any
portion of the principal sum owing under this Note will not be deemed to have
been made until such principal payments are received by the Lender in collected
funds.



Page2

 

 

The Borrower hereby irrevocably: (i) submits and consents, and waives any
objection to personal jurisdiction in the State of Oklahoma for the enforcement
of this Note, and (ii) waives any and all personal rights under the law of any
state to object to jurisdiction for the purposes of litigation to enforce this
Note. The Borrower further consents to the venue of any state or federal court
sitting in Oklahoma County, Oklahoma in any action arising under this Note.
Nothing contained herein, however, shall prevent the Lender from bringing any
action or exercising any rights against any security or against the Borrower
personally, or against any property of the Borrower, within any other state.

All agreements between the Borrower and the Lender are expressly limited so that
in no event whatsoever, whether by reason of disbursement of the proceeds hereof
or otherwise, shall the amount of interest or finance charge (as defined by the
laws of the State of Oklahoma) paid or agreed to be paid by the Borrower to the
Lender hereof exceed the highest lawful contractual rate of interest or the
maximum finance charge permissible under the law which a court of competent
jurisdiction, by final nonappealable order, determines to be applicable hereto.
If fulfillment of any agreement between the Borrower and the Lender, at the time
the performance of such agreement becomes due, involves exceeding such highest
lawful contractual rate or such maximum permissible finance charge, then the
obligation to fulfill the same shall be reduced so that such obligation does not
exceed such highest lawful contractual rate or maximum permissible finance
charge. If by any circumstance the Lender shall ever receive as interest or
finance charge an amount which would exceed the amount allowed by applicable
law, the amount which may be deemed excessive shall be deemed applied to the
principal of the indebtedness evidenced hereby and not to interest. All interest
and finance charges paid or agreed to be paid to the Lender shall be prorated,
allocated and spread throughout the full period of this Note.

The makers, endorsers, sureties, guarantors and all persons who may become
liable for all or any part of this obligation severally waive presentment for
payment, protest and notice of nonpayment. Said parties consent to any extension
of time (whether one or more) of payment hereof, release of all or any part of
the security for the payment hereof and the release of any party liable for
payment of this obligation. Any such extension of time or release may be made at
any time and from time to time without notice to any such party and without
discharging said party’s liability hereunder. Such parties further severally
waive the right to trial by jury in any and every action or proceeding of any
kind or nature under or by reason of or relating in any way to this Note or any
of the matters referred to herein.



Page3

 

 

IN WITNESS WHEREOF, the Borrower has executed this instrument as of the date
first above written.

OSAGE EXPLORATION & DEVELOPMENT, INC.

By:

Kim Bradford

Chairman, President, Chief Executive Office

